      Case 4:19-cv-03845 Document 16 Filed on 10/30/19 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                                October 30, 2019
                                                                                    David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

COUNTY OF BURLESON,                            §
     Plaintiff,                                §
                                               §
vs.                                            §   CIVIL ACTION NO. 4-19-cv-03845
                                               §
PURDUE PHARMA L.P., et al.,                    §
      Defendants.                              §


                                           ORDER

       Having considered the Unopposed Motion by Defendants Mallinckrodt LLC and SpecGx

LLC to Extend Deadline to Respond to Plaintiff’s Complaint (“Motion”), the Court hereby

GRANTS the Motion as follows:

       The Court ORDERS that the deadline for named defendants Mallinckrodt LLC and

SpecGx LLC to answer, move to dismiss, or otherwise respond to Plaintiff Burleson County’s First

Amended Petition (the Complaint) is extended to fourteen (14) days from either: (1) entry of an

order of Remand by this Court; or (2) entry of an order by the JPML transferring or rejecting

transfer of the Removed Burleson County Action to the Opiate MDL (Case No. 2804).

       It is so ORDERED.


October 30, 2019
__________________                                 The Honora
                                                       Honorable
                                                             abl
                                                               b e Alfred HH. Bennett
Date                                               United States District Judge
